DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
Cancel claims 17-20
END EXAMINER’S AMENDMENT

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to a method of configuring a light fixture non-elected without traverse.  Accordingly, claims 17-20 been cancelled.
 
Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/10/2022 have been considered.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomez (US PGPub 2019/0264882 A1) teaches (Figs. 1, 6, 16 and 47 a lighting fixture with bus 4010 routing power to driver 4014.
Hierzer (US PGPub 2018/0172257 A1) teaches (Figs. 1 and 3) using latches 14 to attach driver 11.
Meersman et al. (US PGPub 2017/0351475 A1) teaches (Fig. 10a) spring contacts 1302.
Openiano (USPN 10,544,906 B1) teaches (Figs. 5a and 6a) notches 406 on circuit board 400 for attaching to hooks 308.
Goldstein et al. (US PGPub 2019/0191525 A1) teaches (Fig. 4, Paragraph 41) using a programmable driver such as DALI.
Tomlinson (US PGPub 2011/0182084 A1) teaches (Figs. 3 and 4) extraction features 4 of a light guide and associated reflector 14 (related to subject matter of new claims 21 and 22).

Allowable Subject Matter
Claims 1, 2, 5-16, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the prior art teaches using latching elements (Hierzer #14) to mount driver 11 and separately teaches notches (Openiano #406) in a circuit board for use with hooks (Openiano 308), the prior art does not teach or suggest the claimed combination of each of the set of one or more drivers comprises hook shaped snaps engaging the notches of the bus printed circuit board.  While it is known in Openiano to hook onto notches of a circuit board, the notches of Hierzer hook onto ribs 27 of optics unit 12.
The combination of the elements of the drivers having hook-shaped snaps engaging the notches of the bus printed circuit board and the spring contacts engaging the exposed pads of the bus printed circuit board allows for simultaneously and easily physically attaching the driver to the bus printed circuit board as well as making secured electrical connection between the driver and the bus printed circuit board.
Therefore, the prior art does not teach or suggest all the limitations of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.Y.H/Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875